Citation Nr: 0733291	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-25 495	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to a rating in excess of 10 percent for low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty as a 
cadet at the U.S. Military Academy from July 1981 to May 
1985.  See 38 U.S.C.A. § 101(21)(D).  Thereafter, she served 
on active duty from May 1985 to August 1994, and had 
subsequent service in the United States Army Reserves.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2007, a Travel Board hearing was held before 
the undersigned; a transcript of this hearing is associated 
with the claims file.  In June 2007 and July 2007, the 
veteran submitted additional evidence that was not reviewed 
by the RO.  However, she waived RO consideration of the 
additional evidence, permitting the Board to consider such 
records in the first instance.  See 38 C.F.R. § 20.1304(c).  
Hence, the additional evidence is being considered.

It is also noteworthy that a prior (October 1995) unappealed 
rating decision had denied service connection for ankle and 
knee disabilities.  38 C.F.R. § 3.156(c) provides that where 
VA receives pertinent service department records that had 
existed but were not associated with the claims file at the 
time of a prior adjudication, the claim will be reconsidered.  
Accordingly, the RO properly conducted de novo review.

The issue of entitlement to a rating in excess of 10 percent 
for low back disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action is required on her part.



FINDINGS OF FACT

The veteran has arthritis of the both knees and chronic 
sprains of both ankles that are shown to be related to her 
military service.


CONCLUSIONS OF LAW

Service connection for chronic instability of the both ankles 
and arthritis of both knees is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the claims decided herein; as 
the disposition below is favorable to the veteran, there is 
no need to discuss the impact of the VCAA in these matters.

Service medical records (SMRs) from West Point dated in 1983 
note that the veteran was in a parachute accident and 
sustained injury to her low back.  SMRs from 1981 to 1994 
show that the veteran was treated for a knee sprain in May 
1982, left ankle sprains in December 1984 and January 1985, 
and patellofemoral crepitus and chondromalacia of both knees 
in November 1990.  

The veteran's ex-husband has stated that he met the veteran 
when they were both cadets at West Point.  He stated that she 
suffered several knee and ankle injuries, was placed on 
profiles, and underwent physical rehabilitation during her 
time at West Point.  The veteran has testified that she 
injured both knees and both ankles during her military 
service, and has continued to experience problems with her 
knees and ankles since.  
A May 2002 treatment record from Dr. R.T. notes the veteran's 
history of knee pain and ankle sprains over the years.  On 
examination, the impression was early osteoarthritis with 
possible lateral meniscus tear of the knees and chronic 
sprains of the bilateral ankles with capsulitis.  An August 
2003 opinion treatment record from Dr. R.T. notes the 
veteran's history of multiple strains, sprains and rolls of 
her ankles and knees while she was a cadet at West Point and 
during her subsequent active duty service.  Current diagnoses 
included bilateral chronic ankle instability and early 
lateral compartment knee degeneration.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service medical records document injuries to 
both of her knees and the right ankle.  Both the veteran and 
her ex-husband (who was a cadet at West Point at the same 
time as the veteran) have stated that the veteran injured 
both knees and ankles on many occasions during her military 
service.  The Board finds no reason to doubt the credibility 
of their statements/testimony.  Currently, chronic 
instability of the both ankles and arthritis of both knees 
are diagnosed.  The veteran's treating physician, Dr. R.T., 
has, at least in part, related the veteran's current knee and 
ankle disabilities to her injuries in service.

Resolving any remaining reasonable doubt in the veteran's 
favor, the Board finds that service connection for chronic 
instability of the both ankles and arthritis of both knees is 
warranted.


ORDER

Service connection for chronic instability of both ankles and 
arthritis of both knees is granted on de novo review.


REMAND

Regarding the veteran's claim seeking a rating in excess of 
10 percent for her low back disability, the Board notes that 
the most recent VA examination for this disability was in 
April 2004.  Given the veteran's apparent belief that this 
disability is worse than originally rated (see transcript of 
July 2007 Travel Board Hearing wherein the veteran stated 
that her back disability is progressively worsening) and that 
it has been more than three years since her last VA 
examination, the Board finds that a contemporaneous VA 
examination to assess the severity of the service-connected 
low back disability is necessary.  38 U.S.C.A. § 5103A.  See 
also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  In addition, the Board 
notes that the VA examination reports of record are 
inadequate for rating purposes they do not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45.  Specifically, the examiners did not assess functional 
impairment due to pain and flare-ups in terms of additional 
degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Notably, the criteria for rating 
disabilities of the spine were revised effective September 
23, 2002 and September 26, 2003.  From their effective dates, 
the veteran is entitled to rating under the revised criteria.  
The new VA examination should take into consideration the 
revised criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the current severity her 
service connected low back disability.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  

The examiner should be provided copies of 
the current criteria for rating spine 
disorders and those in effect prior to 
September 26, 2003, and clinical findings 
reported must be sufficient for rating 
the disability under both the current and 
the prior criteria for rating spine 
disorders.  

Any indicated studies, including X-rays 
and ranges of motion in degrees, should 
be performed.  Based upon the examination 
results and review of the claims file, 
the examiner should describe the current 
state of the veteran's lumbar spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should also note the exact measurements 
for forward flexion, extension and 
lateral flexion, specifically identifying 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran  
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.

The examiner should also provide an 
opinion as to the impact of the 
disability on the veteran's ability to 
work.  The examiner should explain the 
rationale for all opinions given.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


